BOWEN, Presiding Judge.
This is an appeal from the denial of a petition for writ of habeas corpus. Johnson filed the petition to contest his extradition to the State of Mississippi on charges of capital murder and aggravated assault on a police officer.
Johnson argues that the complaint and attached documents do not constitute a sufficient affidavit under Alabama Code Section 15-9-3 and Section 15-9-33 (1975), and do not support a finding of probable cause.
The petition was properly denied. “(W)hen a neutral judicial officer of the demanding state has determined that probable cause exists, the courts of the asylum state are without power to review the determination.” Michigan v. Doran, 439 U.S. 282, 290, 99 S.Ct. 530, 536, 58 L.Ed.2d 521 (1978).
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.